Tilson, Judge:
This is an application for review of the decision of the trial court, filed under the provisions of section 501 of the Tariff Act of 1930. The merchandise consists of imitation precious stones, invoiced as roses montees and chatón roses, imported from Wattens, Tyrol, Austria, during November and December 1935. This case was submitted before this division upon the record without oral argument by counsel for either party, the same having been waived in writing.
The trial court, after a careful analysis and review of the evidence, found that “Inasmuch as the Government has not introduced competent evidence to sustain its contention that the appraised values in these cases are erroneous, I affirm such values,” and entered judgment holding the dutiable values of the involved merchandise on the dates of exportation thereof to be the appraised values.
We have carefully examined the record before us and find no evidence therein which would justify or support any other values than those found by the trial court. Since the findings of the appraiser, *950including his finding of the principal market, the usual wholesale quantity, and the proper basis for appraisement, as well as the values found by him for this merchandise, are presumptively correct (section 501, Tariff Act of 1930), we adopt his findings in that respect as our findings of fact, and hold as a matter of law that the appraised values are the correct dutiable values. The judgment of the trial court is therefore affirmed. Judgment will be rendered accordingly.